Title: To Alexander Hamilton from Reed and Forde, 29 April 1794
From: Reed and Forde
To: Hamilton, Alexander


[Philadelphia] April 29, 1794. “We took the liberty some days ago of requesting your opinion whether the Brig Molly’s touching at New York for Orders would subject her to the Embargo.… As we are inclined to think the Legislature … did not intend to subject any vessels to the Embargo circumstanced as this Vessel is, we request you will be so obliging as to submit this application to the executive and favour us with your answer.…”
